     Case 2:85-cv-04544-DMG-AGR Document 498-2 Filed 10/12/18 Page 1 of 2 Page ID
                                     #:24797


     JOSEPH H. HUNT
1
     Assistant Attorney General
2    Civil Division

3    WILLIAM C. PEACHEY
     Director, District Court Section
4
     Office of Immigration Litigation
5
     WILLIAM C. SILVIS
6    Assistant Director, District Court Section
7    Office of Immigration Litigation

8    SARAH B. FABIAN
     Senior Litigation Counsel, District Court Section
9    Office of Immigration Litigation
10          P.O. Box 868, Ben Franklin Station
            Washington, D.C. 20044
11          Tel: (202) 532-4824
            Fax: (202) 305-7000
12          Email: sarah.b.fabian@usdoj.gov
13
     Attorneys for Defendants
14
                                UNITED STATES DISTRICT COURT
15                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JENNY LISETTE FLORES; et al.,                )   Case No. CV 85-4544
17                                                )
             Plaintiffs,                          )   [Proposed] Order Granting Defendants’ Ex
18                                                )   Parte Application for Partial Reconsideration
19                v.                              )   of Order Appointing Special
                                                  )   Master/Independent Monitor
20   JEFFERSON B. SESSIONS III, Attorney          )
     General of the United States; et al.,        )   [Hon. Dolly M. Gee]
21                                                )
22           Defendants.                          )
                                                  )
23                                                )
                                                  )
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 498-2 Filed 10/12/18 Page 2 of 2 Page ID
                                     #:24798


            THIS CAUSE comes before the Court upon the Defendants’ Ex Parte Application for
1
2    Partial Reconsideration of Order Appointing Special Master/Independent Monitor.

3           UPON CONSIDERATION of the Application, and for the reasons set forth in
4
     Defendants’ Memorandum of Points and Authorities in Support of the Application, the
5
     Application is GRANTED, and the Court hereby ORDERS the following:
6
7        1. The Court’s October 5, 2018 Order Appointing Special Master/Independent Monitor is

8           hereby amended to exclude the U.S. Department of Health and Human Services, Office
9           of Refugee Resettlement (“ORR”), from the scope of the monitoring duties of the
10
            Special Master/Independent Monitor.
11
         2. Defendant ORR is hereby ordered, on or before October 26, 2018, to file an evidentiary
12
13          response to the assertions set forth in the August 27, 2018 Cohen Declaration, filed in

14          Lucas R., et al. v. Azar, et al., No. CV 18-5741 (C.D. Cal.).
15
            IT IS SO ORDERED.
16
17
     DATED: _____________, 2018.
18
19
                                                 THE HONORABLE DOLLY M. GEE
20                                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                               -1-
